                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             STATESVILLE DIVISION
                                     CIVIL ACTION NO. 5:20-CV-00056-KDB-DSC


                KELLY KUNDMUELLER,                              )
                                                                )
                                   Plaintiff,                   )
                                                                )
                v.                                              )                   ORDER
                                                                )
                PENTAGON FEDERAL CREDIT                         )
                UNION et. al.,                                  )
                                                                )
                                 Defendants.                    )



                        THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Michael A. Graziano]” (document #9) filed July 28, 2020. For the reasons set forth

               therein, the Motion will be granted.


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Kenneth D. Bell.


                        SO ORDERED.


Signed: July 28, 2020




                        Case 5:20-cv-00056-KDB-DSC Document 10 Filed 07/28/20 Page 1 of 1
